Smith, Judge.
Richard Kevin Williams was convicted by a jury on four counts of aggravated assault, OCGA § 16-5-21 (a) (2); one count of misdemeanor criminal trespass, OCGA § 16-7-21 (a); and one count of felony obstruction of an officer, OCGA § 16-10-24 (b). He appeals following the denial of his motion for new trial.
1. Williams challenges the sufficiency of the evidence to support his convictions.
From the evidence presented at trial, the jury was authorized to believe that after being ordered out of the apartment he shared with Cynthia Gaudy and her three children, Williams was escorted from the property without incident by Cobb County police officer David Schroeder. Schroeder testified that Williams appeared to have been drinking, smelled of alcohol, and was acting irrationally.
Williams returned to the apartment the same evening, knockec on the door, and asked to speak with Gaudy. She refused to let hiir enter. When he insisted, she and the three children barricaded themselves in an upstairs bedroom. Williams then broke the back dooi open and entered the apartment. Williams threw household objects around, knocked down another bedroom door, then obtained thre< knives from the kitchen. While he brandished the knives, Gaudy ant her daughters huddled in a closet and her son cowered on the othe side of the room. Gaudy called 911, and she convinced Williams t( give the knives to her daughter just as the police arrived. A neighbor Alissa Smith, observed Williams breaking down the back door an< saw him in the bedroom holding a knife.
Upon their arrival, Cobb County police officers ordered William away from the closet. He failed to respond, and after a struggle, the handcuffed and arrested him. Williams struggled with the police oí ficers when they attempted to place him in the patrol car, kicking pushing, and injuring one officer.
As he was being led out by the police, he shouted to Gaudy tha he would “get her.” Gaudy and her children were terrified during th incident. Gaudy was charged a total of $330 for the damage to th apartment.
This enumeration is without merit. The fact that Williams agree to be responsible for the rent or that Gaudy’s name alone was on tbj lease only because Williams agreed to make that change as an a< comodation to Gaudy for the purpose of regaining custody of her chi dren did not entitle him to terrorize the apartment’s occupants, vai dalize the property, or obstruct the officers. We have no hesitation i finding this evidence sufficient to authorize the jury to find Willian guilty of four counts of aggravated assault, one count of misdemeam *835criminal trespass, and one count of felony obstruction of an officer, under the standard enunciated in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Williams asserts error in the trial court’s denial of his motion For mistrial, made on the ground that on two occasions during Gaudy’s testimony his character was impermissibly placed in issue.
On direct examination, the prosecutor asked Gaudy why she requested that the apartment manager call the police earlier in the day. Before being stopped by a defense objection, Gaudy replied: “Because ! know he’s capable — I know Richard is capable —.” In his brief, Williams refers to .this as an allusion to Williams’s capability of vioence. However, Gaudy did not state what Richard was capable of, md never completed the sentence. The defense informed the court ;hat it wished to make a motion, but asked the court to allow it to be nade later “so we don’t delay the court,” and the court agreed.
The defense took no further action until a second “incident” oc-:urred during cross-examination. Gaudy was questioned about living irrangements in the apartment, and the following colloquy took >lace: “Q: While you were — you and Richard were living in that ipartment from July through September 24, I think your children oined you? A. Uh-huh. (Affirmative response.) Q. Where did you tay? A. In the bedroom to the right. Q. Where did Richard stay? A. Jp until September 24? Q. You’re under oath, Miss Gaudy. A. Rich-rd was in jail. Q. Which bedroom did he stay in? A. In the bedroom o the right. [DEFENSE COUNSEL]: Your Honor, I would like to aake a motion at this time.”
Defense counsel then moved the court for a mistrial, arguing that he offending answers were not responsive to the questions and improperly injected Williams’s character into the proceedings. The trial ourt denied the motion. The trial court offered to ascertain whether he remarks had any prejudicial effect on the jury, instruct the jury to ompletely remove the prejudicial information from their minds, and/ r give a curative instruction. Defense counsel specifically declined his offer.
The decision whether to grant a mistrial lies within the discretion the trial court. We must determine whether the court abused its icretion in denying the motion for mistrial, considering, among íer factors, the nature of the statement, the other evidence in the >e, and the action taken by the court and counsel concerning the propriety. Shropshire v. State, 210 Ga. App. 241, 243 (2) (435 SE2d (2) (1993).
Although the trial court gave no specific reason for the denial of 3 motion as to the response on direct examination, it is apparent it no prejudice resulted from Gaudy’s answer because the witness ver finished the sentence.
*836Decided October 14, 1994.
Alice C. Stewart, for appellant.
Thomas J. Charron, District Attorney, Christina A. Craddod Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, fc appellee.
With regard to the ruling on the cross-examination response, Williams had been arrested on an unrelated charge on September 25, only one day after September 24, the date Gaudy’s children joined the household and the same date Gaudy asked about before responding to defense counsel’s question. The trial court found that because the two dates were so close in time, Gaudy may have confused the two dates, but her answer was responsive to the question. Relying upon Henson v. State, 168 Ga. App. 210, 211-212 (2) (308 SE2d 555) (1983), the court ruled that defense counsel could not complain because he had taken a risk by propounding a “dangerous question” to Gaudy.
We agree with the trial court’s ruling. The fact that in Gaudy’s answer she gave an incorrect statement of fact does not make tha1 answer non-responsive.1 Defense counsel knew that because Williams had been in jail just one day after the date about which he was questioning the witness, a possibility existed that in responding to the question the witness might confuse the dates and mention Williams’s arrest. Under Henson, supra, in these circumstances, defense counse “will not be heard to object to the answer, no matter how prejudicia it may be, if the answer is a direct and pertinent response to the ques tion.” (Citations and punctuation omitted.) Id. at 212 (2).
Moreover, because curative instructions were offered and refused Williams cannot now complain of the testimony. Bromley v. State 259 Ga. 377, 380 (4) (380 SE2d 694) (1989). Considering all these fac tors and the overwhelming evidence of Williams’s guilt, we find n< abuse of discretion in the trial court’s denial of his motion for mis trial. Shropshire, supra.

Judgment affirmed.


Pope, C. J., and McMurray, P. J., concur.


 We note that even when a witness’s non-responsive answer impacts negatively on t| defendant’s character, it does not place the defendant’s character in issue under OCGA § 9-20 (b). Nelson v. State, 204 Ga. App. 409, 410 (419 SE2d 502) (1992).